                                                         0
                                                             50
                                                                  100
                                                                        150
                                                                              200
                                                                                    250
                                                                                          300
                                                                                                350
                                             3/15/2020
                                             3/16/2020
                                             3/17/2020
                                             3/18/2020
                                             3/19/2020
                                             3/20/2020
                                             3/21/2020
                                             3/22/2020
                                             3/23/2020
                                             3/24/2020
                                             3/25/2020
                                             3/26/2020
                                             3/27/2020
                                             3/28/2020
                                             3/29/2020
Positive Detainees in Isolation in Custody   3/30/2020
                                             3/31/2020
                                              4/1/2020
                                              4/2/2020
                                              4/3/2020
                                              4/4/2020
                                              4/5/2020
                                              4/6/2020
                                              4/7/2020
                                              4/8/2020
                                                                                                          CCDOC Detainees - COVID-19 Testing




                                              4/9/2020
                                             4/10/2020
Convalescent Detainees in Custody
                                                                                                      March 15, 2020 - April 17, 2020 (as of 10:00 am)




                                             4/11/2020
                                             4/12/2020
                                             4/13/2020
                                                                                                                                                         Case: 1:20-cv-02134 Document #: 62-3 Filed: 04/17/20 Page 1 of 2 PageID #:1682




                                             4/14/2020
                                             4/15/2020
                                             4/16/2020
                                             4/17/2020
Case: 1:20-cv-02134 Document #: 62-3 Filed: 04/17/20 Page 2 of 2 PageID #:1683




                           Positive Detainees in        Convalescent
                 Date      Isolation in Custody      Detainees in Custody
               3/15/2020                         0
               3/16/2020                         0
               3/17/2020                         0
               3/18/2020                         0
               3/19/2020                         0
               3/20/2020                         0
               3/21/2020                         0
               3/22/2020                         0
               3/23/2020                         2
               3/24/2020                         3
               3/25/2020                        17
               3/26/2020                        24
               3/27/2020                        38
               3/28/2020                        89
               3/29/2020                       101
               3/30/2020                       134
               3/31/2020                       159
                4/1/2020                       167
                4/2/2020                       167
                4/3/2020                       210
                4/4/2020                       220
                4/5/2020                       234
                4/6/2020                       230                     33
                4/7/2020                       249                     34
                4/8/2020                       251                     31
                4/9/2020                       276                     36
               4/10/2020                       289                     36
               4/11/2020                       265                     39
               4/12/2020                       274                     32
               4/13/2020                       185                    129
               4/14/2020                       179                    144
               4/15/2020                       181                    156
               4/16/2020                       174                    168
               4/17/2020                       180                    170
